DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/538,551 filed on 8/12/2019.
The preliminary amendment filed on 7/22/2020 has been entered.
The specification and claim 22 have been amended.
Claims 1-28 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 14, the phrase "re-order a sequence of memory access requests such that the first memory access request is fulfilled directly after the second memory access request when a background operation memory access request is fulfilled between fulfillment of the second memory access request and fulfillment of the first memory access request" renders the claim indefinite because it is unclear how when the first memory access request is fulfilled directly after the second memory access request, can a background operation memory access request is fulfilled between the fulfillment of the second memory access request and the fulfillment of the first memory access request.
Regarding claim 18, the phrase "pre-processing duration between the first demand time of the current memory access request and a second demand time of a third previous memory access request fulfilled directly prior to the current memory access request to remove noise resulting from a background operation of the computing system performed between fulfillment of the third previous memory access request and fulfillment of the current memory access request" renders the claim indefinite because it is unclear how when the third memory access request is fulfilled directly prior to the current memory access request, can a background operation memory access request be fulfilled between the fulfillment of the third memory access request and the fulfillment of the current memory access request.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a), (b) as being anticipated by Ofer (US 5,765,213).
With respect to claim 1, Ofer teaches of an apparatus comprising: a memory array implemented in one or more memory devices (fig. 1, item 22; column 3, lines 23-28; disk drives); and
memory control circuitry communicatively coupled to the memory array (fig. 1-2; column 3, lines 40-56),
wherein the memory control circuitry is configured to: instruct the memory array to read a first data block from or write the first data block to a first location in the memory array targeted 
determine first memory access information associated with the first memory access request, wherein the first memory access information comprises a first data value correlation parameter determined based at least in part on first data bits used to indicate a first raw data value in the first data block, a first inter-demand delay correlation parameter determined based at least in part on a first demand time of the first memory access request, or both (fig. 5; column 4, line 52-column 5, line 8; where the track IDs of the last 256 number of requests and their prediction coefficients are determined, multiplied and then totaled to come up with the ID of a track to be prefetched (claimed first data value correlation parameter);
predict that read access to a second location in the memory array will subsequently be demanded by a second memory access request received via the memory bus based at least in part on the first data value correlation parameter associated with the first memory access request, the first inter-demand delay correlation parameter associated with the first memory access request, or both (fig. 5; column 4, line 52-column 5, line 8; where the summed results identify a track ID to prefetch and the predicted track is prefetched); and
instruct the memory array to output a second data block stored at the second location to a different memory level configured to provide faster data access speed compared to the memory array before the second memory access request is received (fig. 5; column 4, line 52-column 5, line 8; where the summed results identify a track ID to prefetch and the predicted track is prefetched.  Since the data track is prefetched it has been cached before a request for its data has been received).
With respect to claim 2, Ofer teaches of wherein: the different memory level comprises a cache, a pre-fetch buffer, or both (fig. 1-2; column 3, lines 49-56); and
the memory control circuitry is configured to: instruct the different memory level to store a copy of the second data block output from the memory array (fig. 5; column 4, line 52-column 5, line 8; where the track is prefetched and placed into the cache); and
instruct the different memory level to output the copy of the second data block to processing circuitry when the processing circuitry subsequently demands read access to the second location in the memory array (fig. 4; column 4, lines 31-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Lopez-Aguado et al. (US 5,996,061).
With respect to claim 17, Ofer teaches of all the limitations detailed above with respect to claim 1 for the same reasoning as indicated above with respect to claim 1.
Ofer also teaches of a method of operating a computing system, comprising: determining, using memory control circuitry implemented in the computing system, first memory access information associated with a current memory access request that demands access to a memory array implemented in the computing system, wherein the first memory access information comprises a first data value correlation parameter associated with a first data block targeted by the current memory access request, a first inter-demand delay correlation parameter determined based at least in part on a first demand time of the current memory access request, or both (fig. 5; column 4, line 52-column 5, line 8; where the track IDs of the last 256 number of requests and their prediction coefficients are determined, multiplied and then totaled to come up with the ID of a track to be prefetched (claimed first data value correlation parameter).
Ofer fails to explicitly teach of (1) determining, using the memory control circuitry, whether second memory access information associated with a first previous memory access request fulfilled prior to the current memory access request matches the first memory access information at least in part by determining whether a correlation parameter indicated in the second memory access information matches a corresponding correlation parameter indicated in the first memory access information.

The combination of Ofer and Lopez-Aguando teaches of predicting, using the memory control circuitry, a subsequent memory access pattern that will occur during an upcoming control horizon based at least in part on third memory access information associated with a second previous memory access request fulfilled directly after the first previous memory access request in response to determining that the correlation parameter indicated in the second memory access information matches the corresponding correlation parameter indicated in the first memory access information (Lopez-Aguado,  & Ofer, fig. 5; column 4, line 52-column 5, line 8); and
instructing, using the memory control circuitry, the memory array to output a second data block identified based at least in part on the subsequent memory access pattern to a memory level closer to processing circuitry of the computing system to enable the memory level to supply the second data block to the processing circuitry if the processing circuitry subsequently demands 
Ofer and Lopez-Aguando are analogous art because they are from the same field of endeavor, as they are directed to prefetching data.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer and Lopez-Aguando before the time of the effective filing of the claimed invention to incorporate the LP bit in the instructions of Ofer.  Their motivation would have been to more efficiently use the cache memory (Lopez-Aguando, column 3, lines 10-46).	
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Guim Bernat et al. (US 2017/0353576).
With respect to claim 24, Ofer teaches of all the limitations detailed above with respect to claim 1 for the same reasoning as indicated above with respect to claim 1.
Ofer also teaches of a computing system comprising processing circuitry configured to demand return of a first data block to be used to perform a data processing operation during operation of the computing system (fig. 4-5; column 4, lines 32-46; where the requested data is retrieved from the data storage device);
one or more cache memory levels configured to provide faster data access speed compared to a memory array memory level implemented in the computing system (fig. 1-2; column 3, lines 40-56); and 
memory control circuitry communicatively coupled to the processing circuitry and the one or more cache memory levels, wherein the memory control circuitry is configured to: generate a demand memory access request that demands return of the first data block from the 
determine memory access information associated with the demand memory access request comprising one or both of a data value correlation parameter determined based at least in part on data bits used to indicate a raw data value in the first data block; and a inter-demand delay correlation parameter determined based at least in part on a transmission time of the demand memory access request (fig. 5; column 4, line 52-column 5, line 8; where the track IDs of the last 256 number of requests and their prediction coefficients are determined, multiplied and then totaled to come up with the ID of a track to be prefetched (claimed data value correlation parameter); 
predict that the processing circuitry will subsequently demand return of a second data block based at least in part on the data value correlation parameter associated with the demand memory access request, the inter-demand delay correlation parameter associated with the demand memory access request, or both (fig. 5; column 4, line 52-column 5, line 8; where the summed results identify a track ID to prefetch and the predicted track is prefetched); and 
generate a pre-fetch memory access request that requests return of the second data block from the memory array memory level when the second data block misses the one or more cache memory levels (Ofer, fig. 5; column 4, line 52-column 5, line 8; where the summed results identify a track ID to prefetch and the predicted track is prefetched).
Ofer fails to explicitly teach of a computing system comprising a processor chip.

Ofer and Guim Bernat are analogous art because they are from the same field of endeavor, as they are directed to prefetching data.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer and Guim Bernat before the time of the effective filing of the claimed invention to make the syste of Ofer a system on a chip as taught in Guim Bernat.  Their motivation would have been to reduce the size of the system.	
Claims 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Davis et al. (US 5,754,764).
With respect to claim 3, Ofer teaches of wherein, to determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request, the memory control circuitry is configured to: determine the first data bits used to indicate the first raw data value in the first data block (column 4, lines 48-column 5, line 7).
Ofer fails to explicitly teach of pre-process the first data bits to extract a representative data value that changes at a slower frequency compared to the first raw data value indicated in the first data block; and set the first data value correlation parameter associated with the first memory access request as the representative data value extracted from the first data bits of the first data block.
However, Davis teaches of pre-process the first data bits to extract a representative data value that changes at a slower frequency compared to the first raw data value indicated in the 
The combination of Ofer and Davis teaches of set the first data value correlation parameter associated with the first memory access request as the representative data value extracted from the first data bits of the first data block (Ofer column 4, lines 48-column 5, line 7; Davis, column 103, lines 53-61).
Ofer and Davis are analogous art because they are from the same field of endeavor, as they are directed to accessing data.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer and Davis before the time of the effective filing of the claimed invention to incorporate the Extended Track Range of Davis in Ofer.  Their motivation would have been to access more tracks during a seek (Davis, column 103, lines 53-61).	
With respect to claim 5, Ofer fails to explicitly teach of wherein the memory control circuitry is configured to determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request as bit values indicated at a specific subset of bit positions in the first data bits of the first data block.
However, Davis teaches of wherein the memory control circuitry is configured to determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request as bit values indicated at a specific subset of bit positions in the first data bits of the first data block (column 103, lines 53-61; where an extended track range includes an additional 4 upper bits to the track ID in the sector address field).

 With respect to claim 6, Davis teaches of wherein the specific subset of bit positions comprises N upper bit positions in the first data bits of the first data block (column 103, lines 53-61).
The reasons for obviousness are the same as those indicated with respect to claim 3.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Thanos et al. (US 5,005,089).
With respect to claim 11, Ofer fails to explicitly teach of wherein: the first memory access information associated with the first memory access request comprises a second data value correlation parameter determined based at least in part on the first data bits used to indicate the first raw data value in the first data block; and the memory control circuitry is configured to: divide the first data bits in the first data block into a first sub-block and a second sub-block; determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request at least in part by interpreting the first sub-block identified in the first data block as a first value; and determine the second data value correlation parameter to be included in the first memory access information associated with the first memory access request at least in part by interpreting the second sub-block identified in the first data block as a second value.
However, Thanos teaches of performing prefetching on a sub-block basis (column 30, lines 38-43).
The combination of Ofer and Thanos teaches of wherein: the first memory access information associated with the first memory access request comprises a second data value 
the memory control circuitry is configured to: divide the first data bits in the first data block into a first sub-block and a second sub-block (Thanos, column 30, lines 38-43; a track is composed of sectors);
determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request at least in part by interpreting the first sub-block identified in the first data block as a first value (Ofer, column 4, line48-column 5, line 7; Thanos, column 30, lines 38-43; in the combination the track IDs and prediction coefficients would be sector IDs and sector predictions coefficients for the accesses); 
and determine the second data value correlation parameter to be included in the first memory access information associated with the first memory access request at least in part by interpreting the second sub-block identified in the first data block as a second value (Ofer, column 4, line 48-column 5, line 7; Thanos, column 30, lines 38-43; in the combination the track IDs and prediction coefficients would be sector IDs and sector predictions coefficients for the accesses).
Ofer and Thanos are analogous art because they are from the same field of endeavor, as they are directed to data access.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer and Thanos before the time of the effective filing of the claimed invention to incorporate the .	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Saeki et al. (US 2019/0361811).
With respect to claim 15, Ofer fails to explicitly teach of wherein the memory control circuitry is configured to predict that read access to the second location in the memory array will subsequently be demanded at least in part by inputting the first memory access information associated with the first memory access request to a neural network.
However, Saeki teaches of wherein the memory control circuitry is configured to predict that read access to the second location in the memory array will subsequently be demanded at least in part by inputting the first memory access information associated with the first memory access request to a neural network (abstract, paragraph 42, 49, 110).
Ofer and Saeki are analogous art because they are from the same field of endeavor, as they are directed to prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer and Saeki before the time of the effective filing of the claimed invention to incorporate the prefetching based on a neural network in Ofer as taught in Saeki.  Their motivation would have been to more accurately prefetch data.	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Navon et al. (US 2020/0242037).
With respect to claim 16, Ofer fails to explicitly teach of wherein the memory control circuitry is configured to: indicate the first memory access information associated with the first 
However, Navon teaches of wherein the memory control circuitry is configured to: indicate the first memory access information associated with the first memory access request in a first table entry of a historical memory access information table, wherein the first memory access request comprises a first memory address parameter that identifies the first location in the memory array targeted by the first memory access request (fig. 9-10; paragraph 82-84; LBA); and
predict that read access to the second location in the memory array will subsequently be demanded based at least in part on a second table entry in the historical memory access information table that indicates second memory access information associated with a second memory access request (fig. 5-6; paragraph 70-73),

The combination of Ofer and Navon teaches of a second data value correlation parameter determined based at least in part on second data bits used to indicate a second raw data value in a data block targeted by the second memory access request, a second inter-demand delay correlation parameter determined based at least in part on a second demand time of the second memory access request or both (Ofer, column 4, line 48-column 5, line 7; Navon, fig. 9-10; paragraph 82-84).
Ofer and Navon are analogous art because they are from the same field of endeavor, as they are directed to prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer and Navon before the time of the effective filing of the claimed invention to incorporate the history pattern matching technique of predicting commands in Ofer as taught in Navon.  Their motivation would have been to more efficiently prefetch data.	
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Lopez-Aguando as applied to claim 17 above and in further view of Navon.
With respect to claim 23, Ofer teaches of wherein: the first memory access information associated with the current memory access request comprises a first memory address parameter that identifies a first location in the memory array targeted by the current memory access request (column 4, line 48-column 5, line 7);

the third memory access information associated with the second pervious memory access request comprises a third memory address parameter that identifies a third location in the memory array targeted by the second previous memory access request (column 4, line 48-column 5, line 7).
The combination  of Ofer and Lopez-Aguando fails to explicitly teach of predicting the subsequent memory access pattern comprises: determining a stride length between the second location identified by the second memory address parameter associated with the first previous memory access request and the third location identified by the third memory address parameter associated with the second previous memory access request fulfilled directly after the first previous memory access request; predicting that a next target location in the memory array will be the stride length away from the first location identified by the first memory address parameter; and identifying the second data block stored at the next target location as target pre-fetch data.
However, Navon teaches of predicting the subsequent memory access pattern comprises: determining a stride length between the second location identified by the second memory address parameter associated with the first previous memory access request and the third location identified by the third memory address parameter associated with the second previous 
predicting that a next target location in the memory array will be the stride length away from the first location identified by the first memory address parameter (fig. 5-6; paragraph 71-73); and
identifying the second data block stored at the next target location as target pre-fetch data (fig. 5-6; paragraph 71-73).
Ofer, Lopez-Aguando, and Navon are analogous art because they are from the same field of endeavor, as they are directed to prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer, Lopez-Aguando, and Navon before the time of the effective filing of the claimed invention to incorporate the history pattern matching technique of predicting commands in the combination of Ofer and Lopez-Aguando as taught in Navon.  Their motivation would have been to more efficiently prefetch data.	
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Guim Bernat as applied to claim 24 above and in further view of Davis.
With respect to claim 25, Ofer teaches of wherein the memory control circuitry is configured to: determine the data bits used to indicate the raw data value in the first data block returned from the memory array memory level (column 4, lines 48-column 5, line 7).
Ofer fails to explicitly teach of determine the data value correlation parameter to be associated with the demand memory access request at least in part by processing the data bits of the first data block returned from the memory array memory level to extract a representative 
However, Davis teaches of determine the data value correlation parameter to be associated with the demand memory access request at least in part by processing the data bits of the first data block returned from the memory array memory level to extract a representative data value that changes at a slower rate compared to the raw data value indicated in the first data block (column 103, lines 53-61, where the upper four bits of the track ID are used.  The upper four bits change less than the bits of the entire address).
Ofer, Guim Bernat, and Davis are analogous art because they are from the same field of endeavor, as they are directed to accessing data.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer, Guim Bernat, and Davis before the time of the effective filing of the claimed invention to incorporate the Extended Track Range of Davis in the combination of Ofer and Guim Bernat.  Their motivation would have been to access more tracks during a seek (Davis, column 103, lines 53-61).	
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer and Guim Bernat as applied to claim 24 above and in further view of Lopez-Aguando.
With respect to claim 27, the combination of Ofer and Guim Bernat fails to explicitly teach of wherein: the memory access information associated with the demand memory access request comprises one or more transaction context parameters indicative of a transaction context of the demand memory access request; and the memory control circuitry is configured to predict that the processing circuitry will subsequently demand return of the second data block based at least 
However, Lopez-Aguando teaches of wherein: the memory access information associated with the demand memory access request comprises one or more transaction context parameters indicative of a transaction context of the demand memory access request (column 6, lines 2-16); and
the memory control circuitry is configured to predict that the processing circuitry will subsequently demand return of the second data block based at least in part on the one or more transaction context parameters associated with the demand memory access request (fig. 7; column 12, line 15-column 13, line 7; where when the LP bit is set and there is a hit in the prefetch cache a subsequent address to prefetch is generated and prefetched).
Ofer, Guim Bernat, and Lopez-Aguando are analogous art because they are from the same field of endeavor, as they are directed to prefetching data.
It would have been obvious to one of ordinary skill in the art having the teachings of Ofer, Guim Bernat, and Lopez-Aguando before the time of the effective filing of the claimed invention to incorporate the LP bit in the instructions of the combination of Ofer and Guim Bernat.  Their motivation would have been to more efficiently use the cache memory (Lopez-Aguando, column 3, lines 10-46).	
With respect to claim 28, the combination of Ofer, Guim Bernat, and Lopez-Aguando teaches of wherein the one or more transaction context parameters associated with the demand memory access request comprise: a processor context parameter that identifies a processor in the processing circuitry that is demanding return of the first data block; a processor core context 
The reasons for obviousness are the same as those indicated above with respect to claims 24 and 27.

Allowable Subject Matter
Claims 4, 7-10, 12-13, 19-22, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 4, the prior art does not teach or suggest, “wherein the memory control circuitry is configured to determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request as a 1's count of the first data bits,” in the context of the claims.
With respect to claim 7, the prior art does not teach or suggest, “exclusive-or bit values indicated in each of the plurality of data blocks by bit position to determine one or more bit positions at which the bit values change over a course of the plurality of data blocks; and include each of the one or more bit positions at which the bit values change over the course of the plurality of data blocks in the specific subset of bit positions to be read to determine the first data value correlation parameter,” in the context of the claims.
With respect to claim 8, the prior art does not teach or suggest, “wherein the memory control circuitry is configured to determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request at least in part by interpreting the first data bits as an integer value even when processing circuitry that receives the data block interprets the first data bits as a floating point value,” in the context of the claims.
With respect to claim 9, the prior art does not teach or suggest, “wherein the memory control circuitry is configured to determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request at least in part by interpreting the first data bits as a floating point value even when processing circuitry that receives the first data block interprets the first data bits as an integer value,” in the context of the claims.
With respect to claim 10, the prior art does not teach or suggest, “determine the first data value correlation parameter to be included in the first memory access information associated with the first memory access request at least in part by interpreting the first data bits used to indicate the first raw data value in the first data 
With respect to claim 12, the prior art does not teach or suggest, “set the first inter-demand delay correlation parameter associated with the first memory access request based at least in part on duration between the second demand time of the second memory access request and the first demand time of the first memory access request,” in the context of the claims.
With respect to claim 18, the prior art does not teach or suggest, “determining the first inter-demand delay correlation parameter associated with the current memory access request at least in part by pre-processing duration between the first demand time of the current memory access request and a second demand time of a third previous memory access request fulfilled directly prior to the current memory access request to remove noise resulting from a background operation of the computing system performed between fulfillment of the third previous memory access request and fulfillment of the current memory access request,” in the context of the claims.
With respect to claim 19, the prior art does not teach or suggest, “the first memory access information associated with the current memory access request comprises the first data value correlation parameter associated with the first data block targeted by the current memory access request and the first inter-demand delay correlation parameter determined based at least in part on the first demand time of the current memory access 
With respect to claim 21, the prior art does not teach or suggest, “wherein predicting the subsequent memory access request comprises predicting the subsequent memory access pattern with a second sequence length shorter than the first sequence length in response to determining that the second current memory access pattern matches a second pervious memory access pattern ending with the first previous memory access request,” in the context of the claims.
With respect to claim 26, the prior art does not teach or suggest, “determine the inter-demand delay correlation parameter to be associated with the demand memory access request at least in part by processing a duration between the transmission time of the demand memory access request and the previous transmission time of the previously fulfilled demand memory access request to remove noise resulting from one or more background operations performed by the computing system between fulfillment of the demand memory access request and fulfillment of the previously fulfilled demand memory access request,” in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138